Exhibit 10.6


COMPLIANCE ESCROW AGREEMENT


THIS COMPLIANCE ESCROW AGREEMENT (this “Escrow Agreement”) made as of October
31, 2008, by and among Hyde Park Acquisition Corp., a Delaware corporation (the
“Purchaser”), KCP Services, LLC, a Delaware limited liability company (the
“Seller Representative”), and KeyBank National Association, as escrow agent (the
“Escrow Agent”).


WITNESSETH


WHEREAS, Essex Crane Rental Corporation, a Delaware corporation (“Essex”), the
Purchaser, Seller Representative, Essex Holdings LLC, a Delaware limited
liability company (“Holdings”) and the members of Holdings (the “Members”) have
entered into a certain Purchase Agreement dated as of March 6, 2008, as amended
May 9, 2008 and August 14, 2008 (the “Purchase Agreement”) with respect to the
sale to Purchaser of a majority of the equity securities of Holdings;


WHEREAS, pursuant to the Purchase Agreement, Essex, Holdings, Seller
Representative, the Members and Purchaser have entered into a certain Compliance
Agreement dated as of March 6, 2008 (the “Compliance Agreement”) (capitalized
terms used but not otherwise defined herein shall have the meanings attributed
to them in the Compliance Agreement); and


WHEREAS, pursuant to the Purchase Agreement and Compliance Agreement a portion
of the Total Purchase Price (as defined in the Purchase Agreement) shall be
delivered to the Escrow Agent to be held in escrow in accordance with the
provisions hereof.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Appointment of Escrow Agent. The Escrow Agent is hereby appointed to act as
Escrow Agent hereunder in accordance with the terms set forth herein, and the
Escrow Agent hereby agrees to accept such appointment.


2. Deposit of Escrow Funds.


(a) At the Closing (as defined in the Purchase Agreement), the Purchaser shall
deliver to the Escrow Agent an aggregate amount of $492,225 (the “Escrow Funds”)
by wire transfer of immediately available funds. The Escrow Funds are to be held
and disbursed by the Escrow Agent in accordance with the terms set forth herein.



--------------------------------------------------------------------------------



(b) During the term of this Escrow Agreement, the Escrow Funds shall be held in
a trust account at KeyBank National Association (“Trust Account”), together with
the Cash Escrow Funds subject to that certain Escrow Agreement, dated October
31, 2008, among Purchaser, Seller Representative and Escrow Agent (the “General
Escrow Agreement”), segregated apart from the general funds of KeyBank National
Association, pending disbursement pursuant to this Escrow Agreement. The Escrow
Agent shall cause the Escrow Funds to be invested, to the maximum practical
extent, in United States Treasury bills having a maturity of thirty-one (31)
days or less or other similar short-term instruments, including, without
limitation, the Victory Institutional Money Market Fund, payment of the
principal and interest on which is backed by the full faith and credit of the
United States. Any interest earned on the Escrow Funds shall be for the account
of the Seller Representative. Accordingly, the Escrow Agent shall distribute to
Seller Representative within five days following the end of each calendar
quarter an amount equal to any interest or other earnings on such Escrow Funds.
The Escrow Agent shall not have any liability for any loss sustained as a result
of any investment in an investment made pursuant to the terms of this Escrow
Agreement. The Escrow Agent shall have the right to liquidate any investments
held in order to provide funds necessary to make required payments under this
Escrow Agreement.
 
3. Release of Escrow Funds. The Escrow Funds shall be distributed by the Escrow
Agent as follows:


(a) If the Seller Representative and the Purchaser shall at any time jointly
direct Escrow Agent in writing to distribute some or all of the Escrow Funds, or
if Escrow Agent shall have received an order, decree or judgment of a court or
arbitrator of competent jurisdiction and directing Escrow Agent to distribute
some or all of the Escrow Funds, Escrow Agent shall on the fifth (5th) Business
Day thereafter distribute the amount of the Escrow Funds as directed in such
joint written direction, order, decree or judgment.


(b) At any time during the term of this Agreement, Purchaser may give to Seller
Representative and the Escrow Agent written notice (a “Payment Notice”)
describing in reasonable detail any costs incurred by Purchaser or the Company
following the Closing with respect to completion of the work items listed on
Schedule A hereto (“Costs”). In the event that Seller Representative disputes
that the amount of the Costs specified in a Payment Notice, or any portion
thereof, is due and payable to Purchaser, Seller Representative shall deliver to
Purchaser and Escrow Agent a notice (an “Objection Notice”) indicating the
amount of such dispute (a “Disputed Amount”) and describing in reasonable detail
the grounds for such dispute. If the Escrow Agent does not receive a copy of an
Objection Notice on or prior to the tenth (10th) Business Day (the “Objection
Date”) immediately following receipt by the Escrow Agent of a copy of a Payment
Notice delivered pursuant to the this Agreement, then the Escrow Agent shall, on
the fifth (5th) Business Day after the Objection Date, distribute to, or as
directed by, the Purchaser the amount claimed by the Purchaser in the Payment
Notice.


(c) If the Escrow Agent receives a copy of an Objection Notice on or prior to
the Objection Date, then the Escrow Agent shall (i) on the fifth (5th) Business
Day after the Objection Date distribute to, or as directed by, the Purchaser the
amount claimed by the Purchaser in the Payment Notice which is not disputed by
the Seller Representative in such Objection Notice and (ii) retain as part of
the Escrow Funds the Disputed Amount, and continue to hold and disburse such
amount in accordance with the provisions of this Escrow Agreement.


-2-

--------------------------------------------------------------------------------


 
(d) Promptly, but in no event longer than five (5) Business Days, following the
date on which Purchaser and Seller agree that the work items listed on Schedule
A have been fully completed, the Purchaser and the Seller Representative shall
deliver joint written notice to the Escrow Agent directing the Escrow Agent to
distribute to, or as directed by, the Seller Representative the then-remaining
amount of the Escrow Funds less (A) the aggregate of any Disputed Amounts and
(B) the amount claimed by the Purchaser in any Payment Notices received as of
such date by the Escrow Agent in respect of which an Objection Notice had not
yet been received, or required to be received, by the Escrow Agent (“Pending
Claim Amounts”). The Escrow Agent shall continue to hold and disburse such
Disputed Amounts and Pending Claim Amounts in accordance with the provisions of
this Escrow Agreement.


4. Escrow Agent.


(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no duties shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Escrow Agreement. The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of, nor have any requirements to comply
with, the terms and conditions of any other agreement, instrument or document
between any of the parties hereto, in connection herewith, if any, including
without limitation the Compliance Agreement, nor shall the Escrow Agent be
required to determine if any person or entity has complied with any such
agreements, nor shall any additional obligations of the Escrow Agent be inferred
from the terms of such agreements, even though reference thereto may be made in
this Escrow Agreement.


(b) The Escrow Agent may rely upon and shall not be liable for acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content
of any such document. The Escrow Agent shall have no duty to solicit any
payments which may be due it or the Escrow Funds. The Escrow Agent shall have no
duty or obligation to make any calculations of any kind hereunder.


(c) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith except to the extent that a court of competent jurisdiction
determines that the Escrow Agent's gross negligence or willful misconduct was
the primary cause of any loss to the Purchaser or the Seller Representative. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
hold safely all the Escrow Funds until it shall be directed otherwise in writing
by the Purchaser and the Seller Representative jointly or by a final order or
judgment of a court of competent jurisdiction. The parties to this Escrow
Agreement agree to pursue any redress or recourse in connection with any dispute
without making the Escrow Agent a party to the same, except where the Escrow
Agent is a necessary party or is otherwise required by law to be a party to such
dispute.


-3-

--------------------------------------------------------------------------------




(d) Anything in this Escrow Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.


5. Succession. The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving 30 days advance notice in writing of such
resignation to the Purchaser and the Seller Representative specifying a date
when such resignation shall take effect. The Purchaser and the Seller
Representative shall use their best efforts to mutually agree on a successor
escrow agent within thirty (30) days after receiving such notice The successor
escrow agent shall execute and deliver an instrument accepting such appointment
and it shall, without further acts, be vested with all the estates, properties,
rights, powers and duties of the predecessor escrow agent as if originally named
escrow agent. If the Purchaser and the Seller Representative have failed to
appoint a successor escrow agent prior to the expiration of thirty (30) days
following receipt of the notice of resignation, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon all of the parties hereto. Escrow Agent’s sole responsibility
after such thirty (30) day notice period expires shall be to hold the Escrow
Funds (without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which time
of delivery Escrow Agent’s obligations hereunder shall cease and terminate. The
Escrow Agent shall have the right to withhold an amount equal to any amount due
and owing to the Escrow Agent, plus any costs and expenses the Escrow Agent
shall reasonably believe may be incurred by the Escrow Agent in connection with
the termination of this Escrow Agreement. Any corporation or association into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all the escrow business of the Escrow Agent’s line of business may be
transferred, shall be the Escrow Agent under this Escrow Agreement without
further act.


6. Fees. The Purchaser and the Seller Representative agree jointly and severally
to (i) pay the Escrow Agent upon execution of this Escrow Agreement and from
time to time thereafter reasonable compensation for the services to be rendered
hereunder, pursuant to the fee schedule set forth in the General Escrow
Agreement, and (ii) pay or reimburse the Escrow Agent upon request for all
expenses, disbursements and advances, including reasonable attorney's fees and
expenses, incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Escrow Agreement.


7. Indemnity. The Purchaser and the Seller Representative shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
directors, officers, agents and employees from all loss, liability or expense
(including the fees and expenses of in house or outside counsel) arising out of
or in connection with (i) the Escrow Agent's execution and performance of this
Escrow Agreement, except in the case of any indemnitee to the extent that such
loss, liability or expense is finally adjudicated by a court of competent
jurisdiction to have been primarily caused by the gross negligence or willful
misconduct of such indemnitee, or (ii) its following any instructions or other
directions from the Purchaser or the Seller Representative, except to the extent
that its following any such instruction or direction is expressly forbidden by
the terms hereof. The parties hereto acknowledge that the foregoing indemnities
shall survive the resignation or removal of the Escrow Agent or the termination
of this Escrow Agreement. The Purchaser and the Seller Representative hereby
grant the Escrow Agent a lien on, right of set-off against and security interest
in the Escrow Funds for the payment of any claim for indemnification,
compensation, expenses and amounts due hereunder.


-4-

--------------------------------------------------------------------------------


 
8. Termination. This Escrow Agreement shall automatically, without any action by
the Purchaser or the Seller Representative, be terminated upon the disbursement
by the Escrow Agent of all the Escrow Funds pursuant to the terms herein.


9. Notices.


(a) All communications hereunder shall be in writing and shall be deemed to be
duly given and received:


(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile;


(ii) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or


(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth below or
at such other address as any party hereto may have furnished to the other
parties in writing by registered mail, return receipt requested.


(b) Notwithstanding the above, in the case of communications delivered to the
Escrow Agent pursuant to (ii) and (iii) of this Section 9, such communications
shall be deemed to have been given on the date received by the Escrow Agent. In
the event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent reasonably deems appropriate.


(c) "Business Day" shall mean any day other than a Saturday, Sunday or any other
day on which the Escrow Agent located at the notice address set forth below is
authorized or required by law or executive order to remain closed.


(d) All communications under this Escrow Agreement shall be delivered to the
following address:


-5-

--------------------------------------------------------------------------------




If to the Purchaser:
Hyde Park Acquisition Corp.
461 Fifth Avenue, 25 Floor
New York, NY 10017
Attn: Laurence S. Levy and Edward Levy
Fax: (212) 644-6262
   
with a copy to:
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
Attention: Todd J. Emmerman, Esq.
Fax: (212) 940-8776

 
If to Seller Representative:
KCP Services LLC
3201 Enterprise Parkway, Suite 200
Beachwood, OH 44122
Attention: Michael DeGrandis
Fax (216) 593-0240
 
with a copy to:
Jones Day
North Point
901 Lakeside Avenue
Cleveland, OH 44114
Attention: Charles W. Hardin Jr.
Fax (216) 579-0212



If to the Escrow Agent:
KeyBank National Association
127 Public Square
Corporate Escrow Dept., 14th Floor
Cleveland, Ohio 44114
Attn: Joyce A. Apostolec
Fax (216) 689-3777



10. Amendments and Waivers. This Escrow Agreement may only be amended with the
written consent of the parties or their respective successors and assigns. Any
amendment or waiver effected in accordance with this Section 10 shall be binding
upon the parties and their respective successors and assigns.


11. Successors and Assigns. The terms and conditions of this Escrow Agreement
shall inure to the benefit of and be binding upon the parties and their
successors and assigns. Except as otherwise set forth herein, no party to this
Escrow Agreement may assign its rights or delegate its duties under this Escrow
Agreement without the consent of the other parties hereto. The term “Escrow
Agent” as used herein shall also refer to the successors and assigns of Escrow
Agent, including, without limitation, a receiver, trustee, custodian or
debtor-in-possession.


-6-

--------------------------------------------------------------------------------


 
12. Titles and Subtitles. The titles and subtitles used in this Escrow Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Escrow Agreement.


13. Severability. If one or more provisions of this Escrow Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Escrow Agreement, (ii) the balance of this
Escrow Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Escrow Agreement shall be enforceable in accordance
with its terms.


14. Entire Agreement. This Escrow Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof, and merges all
prior negotiations and drafts of the parties with regard to the transactions
contemplated herein.


15. Counterparts. This Escrow Agreement may be executed in a number of identical
counterparts but all counterparts shall constitute one agreement. All signatures
of the parties to this Escrow Agreement may be transmitted by facsimile, and
such facsimile will, for all purposes, be deemed to be the original signature of
such party whose signature it reproduces and will be binding upon such party.


16. Governing Law. This Escrow Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.


17. Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties hereto
hereby irrevocably consents to the exclusive jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York and waives trial by jury in any action or proceeding with respect to
this Escrow Agreement.


18. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Escrow Agreement, the Escrow Agent is hereby expressly
authorized to obey and comply with all writs, orders or decrees so entered or
issued, which it is advised by legal counsel is binding upon it, and in the
event that the Escrow Agent obeys or complies with any such writ, order or
decree it shall not be liable to any of the parties hereto or to any other
person, firm or corporation, by reason of such compliance notwithstanding such
writ, order or decree be subsequently reversed, modified, annulled, set aside or
vacated.


19. Tax Reporting. Prior to execution of this Escrow Agreement, the Seller
Representative shall provide the Escrow Agent with a fully executed W-8 or W-9
Internal Revenue Service form, which shall include its Tax Identification Number
(TIN) as assigned by the Internal Revenue Service.

 

-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date first hereinabove stated.


KEYBANK NATIONAL ASSOCIATION
         
/s/ Joyce A. Apostolec
 
Name: Joyce A. Apostolec
 
Title: Assistant Vice President
     
HYDE PARK ACQUISITION CORP.
         
/s/ Laurence Levy
 
Name: Laurence Levy
 
Title: Chief Executive Officer
         
KCP SERVICES LLC
     
By: Kirtland Capital Corporation, its managing member
         
/s/ Michael T. DeGrandis
 
Name: Michael T. DeGrandis
 
Title: Vice President
 
Title:
 



[Signature page to Compliance Agreement Escrow]


--------------------------------------------------------------------------------



Schedule A


Facility
 
Item#
 
Description of Work Item
         
Alabaster, AL
 
1
 
Construct three buildings (wash pad and containment)
   
2
 
Finalize SPCC plan
   
3
 
Compliance with applicable area source requirements
         
Arcola, TX
 
1
 
Wash pad reconstruction
   
2
 
Contaminated soil testing, loading, transport and disposal
   
3
 
Confirmatory soil sampling and analysis
   
4
 
Contingency contaminated soil excavation, testing, loading, transport and
disposal
   
5
 
Contingency backfill
   
6
 
Concrete pad for secondary containment area
   
7
 
Waste oil transfer system (portable containers)
   
8
 
Waste oil transfer system pump
   
9
 
Waste oil transfer system hoses, fittings, compressed air line
   
10
 
Fuel dispenser drip tray
   
11
 
Clarifier / oil water separator system
   
12
 
Installation, supervision and training for above
   
13
 
Finalize SPCC Plan
   
14
 
Compliance with applicable area source requirements
         
Carlisle, PA
     
None
         
Fontana, CA
     
None
         
Longmont, CO
     
None
         
Rochester, WA
     
None
         
Tampa, FL
 
1
 
Pre-engineered steel roof, containment building, concrete curb
       
behind maintenance building
   
2
 
Compliance with applicable area source requirements
         
General
 
1
 
Engineering oversight



[End of Exhibit A]



--------------------------------------------------------------------------------



